11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Ernest Rocha,                                       * From the 104th District
                                                      Court of Taylor County,
                                                      Trial Court No. 17889B.

Vs. No. 11-13-00135-CR                              * May 23, 2013

The State of Texas,                                 * Per Curiam Memorandum Opinion
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the
appeal is dismissed.